tcmemo_2010_8 united_states tax_court salvador and eloisa gonzalez petitioners v commissioner of internal revenue respondent docket no 21852-07l filed date brenda g bates for petitioners james h brunson iii for respondent memorandum opinion wells judge respondent sent a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination to petitioners with respect to a levy to collect unpaid federal_income_tax liabilities for their and tax years in response petitioners timely filed a petition pursuant to sec_6330 seeking review of respondent’s determination we must decide whether respondent’s appeals officer abused her discretion by sustaining the levy collection action against petitioners’ real_property for tax years and by not properly balancing the government’s need for the efficient collection_of_taxes with petitioners’ need for any collection to be no more intrusive then necessary as required pursuant to sec_6330 background some of the facts and certain exhibits have been stipulated by the parties the parties’ stipulations of fact are incorporated in this opinion by reference and are so found at the time they filed the petition petitioners resided in georgia petitioner salvador gonzalez is the pastor of a small church and engages in a small construction business petitioner eloisa gonzalez is unemployed for tax years and petitioners timely filed joint federal_income_tax returns on date respondent asserted against petitioners additional income_tax for taxable years and on the basis of examination of petitioners’ returns on date respondent asserted 1unless otherwise indicated all section references are to the internal_revenue_code as amended against petitioners additional federal_income_tax for taxable_year on the basis of examination of petitioners’ return the additional tax resulted from petitioner salvador gonzalez’ construction business for tax years and petitioners timely filed joint federal_income_tax returns respondent asserted against petitioners additional tax on the basis of insufficient withholding and estimated_tax payments a levy source was identified and respondent sent petitioners letter 1058a final notice--notice of intent to levy and notice of your right to a hearing dated date regarding petitioners’ liabilities for tax years and on date petitioners submitted form request for a collection_due_process or equivalent_hearing in their request petitioners claimed that the proposed levy action would create an undue_hardship on their family because of insufficient funds with which to enter into an installment_agreement a hearing was held with respect to petitioners’ levy notice respondent requested that petitioners prepare their federal_income_tax return for tax_year and form 433-a collection information statement for wage earners and self-employed individuals for submission at the appeals_office hearing on date petitioners submitted a signed copy of their return for tax_year return the return failed to include approximately dollar_figure of income on schedule c profit or loss from business that related to petitioner salvador gonzalez’ construction business on date petitioners’ attorney appeared at a face- to-face hearing with respondent’s appeals officer duvall ms duvall petitioners submitted their form 433-a at the hearing on form 433-a petitioners listed two properties--a home having a value of dollar_figure and a mortgage balance of dollar_figure and an unimproved lot having a value of dollar_figure the real properties form 433-a also showed that petitioners’ monthly expenses exceeded their monthly income the sole issue raised at the appeals_office hearing was a collection alternative at the hearing ms duvall informed petitioners’ attorney that if petitioners filed an amended_return that included the approximately dollar_figure of missing construction income petitioners’ collection alternative would be considered on the basis of hardship on date ms duvall examined petitioners’ financial statement and determined that petitioners had sufficient equity in their real properties to fully pay the 2petitioners have placed a for sale by owner sign in front of each property asking dollar_figure for the home and dollar_figure for the unimproved lot outstanding tax_liabilities in a letter dated date ms duvall sustained the proposed levy action citing the equity available in petitioners’ real properties after the appeals_office hearing petitioners filed an amended_return for taxable_year amended_return which included approximately dollar_figure in gross_income from petitioner salvador gonzalez’ construction business the amended_return resulted in a small refund to petitioners petitioners are currently in full compliance with the filing of their individual federal_income_tax returns discussion sec_6330 requires before any levy on any person’s taxpayer’s property or right to property that the commissioner give the taxpayer notice_of_intent_to_levy and notice of the right to a fair hearing before an impartial officer of the irs appeals_office sec_6330 and b d at the hearing a taxpayer may raise appropriate spousal defenses challenge the appropriateness of collection actions and offer collection alternatives sec_6330 additionally the taxpayer may challenge the existence or amount of the underlying tax_liability only if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to challenge the underlying liability sec_6330 at the hearing generally the appeals officer must consider the above-stated issues raised by the taxpayer verify that the requirements of applicable law and administrative procedure have been met and consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 where the validity of the underlying tax_liability is properly in issue the court will review the matter de novo where the validity of the underlying tax is not properly in issue however the court will review the commissioner’s determination for abuse_of_discretion 114_tc_604 114_tc_176 an abuse_of_discretion is any_action that is arbitrary capricious or without sound basis in law or fact 112_tc_19 in the instant case the underlying liabilities are not in issue accordingly we review the appeals officer’ sec_3petitioners made no argument regarding whether the assessment in the instant case was proper we have held that the requirement pursuant to sec_6330 to verify that all applicable laws have been met generally is satisfied if the appeals officer relied on a form_4340 certificate of assessments payments and other specified matters or a transcript containing similar information there is no requirement that the document be given to the taxpayer during the hearing 118_tc_162 the record in the instant case contains a form_4340 for each of the years in issue determination under the abuse_of_discretion standard see sego v commissioner supra goza v commissioner supra petitioners contend that respondent did not consider their amended_return for tax_year and that respondent was adequately protected by the liens in place on petitioners’ real_property petitioners contend that respondent by failing to consider those matters did not balance the government’s need for efficient collection_of_taxes with the concern of petitioners that any collection action be no more intrusive than necessary see sec_6330 petitioners contend that respondent’s failure to engage in such balancing was an abuse_of_discretion respondent contends that ms duvall’s determination under sec_6330 was not an abuse_of_discretion and petitioners have sufficient equity in their real properties to fully pay their tax_liabilities we first consider the issue of respondent’s failure to consider petitioners’ amended_return petitioners contend that it was an abuse_of_discretion to make a levy determination without considering the amended_return respondent contends that nothing on the amended_return whether or not considered by ms duvall in making her determination to proceed with the levy would entitle petitioners to a reversal of the levy determination as required under sec_6330 an appeals officer should consider among other things a taxpayer’s actions compliance history and financial circumstances when balancing the government’s needs with those of the taxpayer internal_revenue_manual pt date in the instant case the sole issue raised at the appeals_office hearing was a collection alternative ms duvall did not consider petitioners’ financial condition when she informed petitioners that if they amended their form_1040 u s individual_income_tax_return for taxable_year she would consider whether collection of their liabilities would cause them economic hardship petitioners submitted form 433-a which included information on petitioners’ sec_7122 provides that the secretary may compromise any civil case arising under the internal revenue laws whether to accept an offer-in-compromise is left to the secretary’s discretion 447_f3d_706 9th cir affg tcmemo_2004_13 the regulations pursuant to sec_7122 set forth three grounds for the compromise of a tax_liability doubt as to liability doubt as to collectability or promotion of effective tax_administration sec_301_7122-1 proced admin regs the commissioner may compromise on doubt as to collectability where the taxpayer’s assets and income are less than the full amount of the assessed liability id generally the commissioner will accept an offer-in-compromise only if it reflects the taxpayer’s reasonable collection potential revproc_2003_71 sec_4 2003_2_cb_517 however the commissioner may also compromise on the grounds of effective tax_administration when collection of the full liability would create economic hardship or exceptional circumstances exist such that collection of the full liability would undermine public confidence that the tax laws are being administered in a fair and equitable manner and compromise of the liability would not undermine compliance by taxpayers with the tax laws sec_301_7122-1 proced admin regs financial condition at the appeals_office hearing it was only after the hearing that ms duvall was able to consider the sec_6330 balancing because only at that point could she consider all the relevant factors only following that review was ms duvall able to determine that petitioners had sufficient equity to fully pay their liabilities and identify a levy source we also note that petitioners’ return omitted nearly dollar_figure of income the change in petitioners status was not a result of a failure to consider the amended_return but rather of ms duvall’s full consideration of all the relevant facts accordingly we conclude that ms duvall did not abuse her discretion by not considering the amended_return we next turn to the issue of respondent’s liens on petitioners’ real properties once an assessment has been made against a taxpayer sec_6303 directs the commissioner to give the taxpayer notice of the assessment and demand payment within days if a taxpayer fails to pay then the federal_tax_lien arises and attaches to all of the taxpayer’s property and rights to property sec_6321 the commissioner generally has years from the date of a properly assessed tax to collect the amount due sec_6502 the period of limitations on collections is suspended while a taxpayer’s case is pending in the tax_court and for days thereafter sec_6503 if the 10-year period of limitations on collections is allowed to expire a properly assessed tax may become uncollectible petitioners contend that respondent is fully protected by the federal_tax_lien while petitioners offered to sell their real properties to satisfy the lien petitioners did not offer to extend the period of limitations and respondent was not given any assurances that a sale would occur in a reasonable_time rather petitioners merely insist that the federal_tax_lien in place is sufficient security for the government’s interests while petitioners seek a buyer for the real properties respondent issued a notice_of_intent_to_levy on date approximately months before the period of limitations on collections would have expired for of the years in issue had respondent failed to proceed with collection of petitioners’ liabilities for an additional months the liabilities for tax years and might have become uncollectible on account of the expiration of the period of limitations we do 5taxes and penalties for the and tax years were assessed on date for and the period of limitations on collections if not extended would have expired on date assessment for the taxable_year was made on date for the period of limitations on collections if not extended would have expired on date the notice_of_intent_to_levy was sent on date approximately months short of the dates on which the 10-year periods of limitations on collections might otherwise have expired 6as of date the date of the notice of intent to continued not find respondent’s decision to proceed to be an abuse_of_discretion petitioners also contend that they could sell the real properties for more than respondent could in a foreclosure proceeding however it is not an abuse_of_discretion to require that taxpayers with sufficient assets to satisfy their liabilities pay them off more rapidly than would be accomplished through other methods castillo v commissioner tcmemo_2004_238 clawson v commissioner tcmemo_2004_106 we note that petitioners’ real properties have sufficient value for petitioners to pay off the tax_liabilities in full and that petitioners’ real properties are a home in which they are not living and a vacant lot petitioners offered little evidence to prove that they are actively proceeding to sell their real properties petitioners did not offer proof that the real properties were listed with a broker petitioners merely have placed a for sale by owner sign in front of each of the real properties moreover the only payments petitioners have made on their tax_liabilities over the preceding years have been by respondent’s application of refunds it is evident that petitioners have made little effort to satisfy their tax continued levy petitioners had outstanding liabilities of dollar_figure dollar_figure and dollar_figure for tax years and respectively the total liability for the years in issue was dollar_figure liabilities given that the periods of limitations on collections were close to expiration for several tax years we conclude that it was not an abuse_of_discretion for respondent to sustain the levy action against petitioners without relying solely on the liens that were in place on the basis of the foregoing we hold that ms duvall did not abuse her discretion on the issue of the balancing of the government’s need for the efficient collection_of_taxes with petitioners’ need for collection not to be any more intrusive than necessary accordingly we uphold respondent’s determination to proceed with the collection of petitioners’ tax_liabilities in issue the court has considered all other arguments made by the parties and to the extent we have not addressed them herein we consider them moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
